Case 7:20-cv-05726-VB Document 9 Filed 11/23/20 Paget oft

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee ee ee ee ee en eee ee ee ee ee ee eee em mem ses ees ese xX
JON-MICHAEL DAVEY,
Plaintiff,
Vv.
LUCOVITAAL, and PK BENELUX BV, : 20 CV 5726 (VB) we
Defendant, :
cee x

On July 23, 2020, plaintiff Jon-Michael Davey commenced the instant action against
Lucovitaal and PK Benelux BV. (Doc. #1). On July 24, 2020, the Clerk of Court issued
summonses as to both defendants. (Doc. #4).

On October 26, 2020, the Court issued an Order warning plaintiff that this action will be
dismissed without prejudice, pursuant to Fed. R. Civ. P. 4(m), unless, on or before November 2,
2020, plaintiff either: (i) files to the ECF docket proof of service, indicating defendants were
served on or before October 21, 2020, in accordance with Rule 4(m); or (ii) shows good cause in
writing for his failure to comply with Rule 4(m). (Doc. #7).

To date, plaintiff has not responded to the Court’s October 26 Order, and has provided no
good cause for his failure to comply with Rule 4(m). The Court concludes plaintiff has

abandoned this case.

Accordingly, this case is dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m)
and 41(b).

The Clerk is instructed to close this case.

Dated: November 23, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

AS SMR

 

aa aS
wn Oh oaaas
